Citation Nr: 0514932	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-04 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
back strain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 

INTRODUCTION

The veteran served a period of active duty in the Army from 
January 1943 to February 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision rendered by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran had a Travel Board hearing with the undersigned 
Judge from the Board sitting at the RO in May 2005.  The 
Board notes that the veteran changed his representation on 
the day of the hearing, and that the veterans service 
organization acting as his representative is mis-identified 
in the hearing transcript.  At the hearing, the undersigned 
Judge from the Board advanced the case on the Board's docket 
(AOD), as sufficient cause was shown due to the veteran's 
age.


FINDINGS OF FACT

1.  An unappealed RO rating decision dated in August 2000, of 
which the veteran was notified in the same month, denied the 
veteran's claim to reopen the issue of entitlement to service 
connection for back strain.    

2.  Additional evidence received since the August 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for back strain.    


CONCLUSIONS OF LAW

1.  The RO's August 2000 rating decision, which denied 
reopening the veteran's claim for entitlement to service 
connection for back strain, is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2004).

2.  As new and material evidence has not been received since 
the RO's August 2000 rating decision, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for back strain have not been met.  38 U.S.C.A 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1105 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence  -  Service Connection for Back 
Strain

In a March 1946 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for back strain.  The reason for the denial was 
that although service medical records showed treatment in May 
and September 1943 for lumbosacral strain, the veteran's 
February 1946 service discharge examination report was 
negative for any back disability.    

The veteran's several subsequent attempts to reopen his claim 
for entitlement to service connection for back strain were 
all denied by the RO.  The veteran again petitioned to reopen 
his claim of entitlement to service connection for back 
strain in May 1999.  In an August 2000 rating decision, of 
which the veteran was notified by letter in the same month, 
the RO denied to reopen the veteran's claim for entitlement 
to service connection for back strain, as the evidence 
submitted by the veteran was considered new but deemed not 
directly relative to the issue in contention.  

Most recently, the veteran petitioned to reopen his claim of 
entitlement to service connection for back strain in February 
2003.  This appeal arises from the RO's finding in a May 2003 
rating decision that new and material evidence adequate to 
reopen the veteran's claim for entitlement to service 
connection for back strain had not been submitted.

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  


The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The Board notes that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  See Manio v. Derwinski, 1 Vet. App 145 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when determining whether additional evidence 
is new and material, the VA must determine whether such 
evidence has been presented under 38 C.F.R. § 3.156(a) in 
order to have a finally denied claim reopened under 38 
U.S.C.A. § 5108 (West 2002). 

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
definition of what constitutes new and material evidence was 
amended effective August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001).  As the claim to reopen was filed in February 2003, 
the amended regulatory definition applies.

Under 38 C.F.R. § 3.156(a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2004).

In the May 2003 rating decision on appeal, the RO noted that 
no new and material evidence had been submitted to reopen the 
veteran's previously denied claim.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

In this case, evidence received after the RO's rating 
decision dated in August 2000 consists of VA treatment 
records dated from November 1994 to October 2003, duplicate 
service medical records, duplicate VA treatment records dated 
in 1970, a May 2005 hearing transcript, and statements by the 
veteran.  

The Board finds that the service medical records and VA 
treatment records dated in 1970 are items of evidence already 
previously submitted to and considered by the RO in the 
August 2000 rating decision.  Therefore, this evidence is not 
considered new under 38 C.F.R. § 3.156(a) (2004).  

The statements submitted by the veteran after the RO's August 
2000 rating decision as well as proffered in the May 2005 
hearing transcript are considered new, as the statements were 
not previously of record.  However, the Board concludes that 
the additional, new evidence is not material concerning the 
veteran's claim for entitlement to service connection for 
back strain.  The statements simply continue to assert what 
the veteran has claimed since 1970:  that he injured his back 
in service and suffered from a back disability after 
discharge.  No medical professional has ever rendered such an 
opinion.  It must be noted that the veteran does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  Statements from the veteran 
can be used only to provide a factual basis upon which a 
determination could be made that a particular injury occurred 
in service, not to provide a diagnosis or a medical opinion 
linking that in-service disease or injury to a current 
disability.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

Further, the new medical evidence of record contained in the 
VA treatment notes is not considered material, as there is 
nothing in these records to indicate that the veteran's 
claimed back disability was incurred in or aggravated by his 
active military service.  An August 2001 VA treatment note 
shows that the veteran complained of low back pain and 
exhibited limitation of motion.  However, none of the new 
evidence of record is considered competent medical evidence 
to show that the veteran's claimed back disability was 
incurred during service.  Although the service medical 
records did show treatment for lumbosacral strain after a 
back injury incurred before service in 1940, no chronic back 
disability nor aggravation of a pre-existing back disability 
was noted on the veteran's February 1946 service discharge 
examination and further treatment was not shown until 1970.  
The reason for the prior denials is the lack of competent 
(medical) evidence showing a relationship between the post-
service back complaints and disease or injury during the 
veteran's military service, including a lack of evidence to 
reflect aggravation of any pre-service back disorder.  The 
new medical evidence of record also does not show a 
relationship between the veteran's current complaints of a 
back disability and his period of military service, including 
aggravation of any pre-existing back disability due to active 
service.  It simply continues to indicate that the veteran 
has current complaints of low back pain and suffers from a 
back disability.  Considering the multiple prior denials of 
this claim, the circumstances of this case are similar to 
those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  See Paller, 3 Vet. App. at 538.  

The additional new evidence does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the veteran's 
claim for entitlement to service connection for back strain.  
This new evidence does not raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for back strain.    

As the evidence added to the record since the RO's August 
2000 rating decision is not both new and material, the 
veteran's claim for service connection for back strain is not 
reopened.  Until the appellant meets his threshold burden of 
submitting new and material evidence in order to reopen his 
claim, the benefit of the doubt doctrine does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice letters in March 2003 
and January 2005.  In addition, the RO issued a statement of 
the case (SOC) dated in January 2004, which contained the 
full text of 38 C.F.R. § 3.159.  

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claim before the 
Board on appeal.  With regard to requirement (1), above, the 
Board notes that the RO sent the veteran a VCAA notice 
letters in March 2003 and January 2005 that informed him what 
was needed to establish entitlement to service connection as 
well as what qualifies as new and material evidence.  With 
regard to requirements (2) and (3), the RO's March 2003 and 
January 2005 letters and January 2004 SOC also notified him 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the March 2003 and January 2005 letters explained that VA 
would obtain relevant records and that it would also make 
reasonable efforts to help him obtain other evidence, but 
that he was responsible for providing any necessary releases 
and enough information about the records so that VA could 
request them from the person or agency that had them.  
Finally, with respect to requirement (4), the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his claim in the January 2005 
letter from the RO.  The Board finds that the veteran has 
been amply notified of the need to provide such evidence.  In 
addition, the RO issued him a SOC in January 2004 that 
contained the complete text of 38 C.F.R. § 3.159(b)(1), from 
which the Court drew the fourth notice requirement.  Given 
this correspondence, it seems untenable that the veteran 
would have refrained from submitting any other relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letters to the veteran dated in March 2003 and January 
2005.  However, at bottom, what the VCAA seeks to achieve is 
to give the veteran notice of the elements outlined above.  
Once that has been done-irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the March 2003 letter was sent prior to 
the RO's May 2003 rating decision that is the basis of the 
veteran's appeal.  As discussed above, the content of the 
notice provided to the veteran in the March 2003 letter fully 
complied with the requirements of U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004), Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In addition, in this case, after 
notice was provided, the veteran's claims were readjudicated 
in a SOC issued in January 2004.  

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to the March 2003 and January 2005 
letters as well as the January 2004 SOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2004 SOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claim has been 
satisfied by the March 2003 and January 2005 letters and the 
January 2004 SOC.  The Board concludes that any defect in the 
notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in March 2003 
and January 2005 as well as the January 2004 SOC issued by 
the RO, which informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  VA has obtained service medical 
records as well as VA outpatient and inpatient treatment 
notes, as identified by the veteran.  The Board also notes 
that prior to issuing the prior August 2000 rating decision, 
the RO attempted to obtain service hospital treatment records 
from 1944 identified by the veteran concerning his claimed 
back injury.  The RO made multiple attempts to find the 
service inpatient treatment records identified by the 
veteran.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal Department or agency, 
and will end its efforts only if VA concludes that the 
records do not exist or that further efforts would be futile.  
See 38 C.F.R. § 3.159 (c)(2) (2004).  However, in an April 
2000 document associated with the claims file, it was noted 
that no additional service medical records were located.  The 
Board finds that further efforts to obtain these records 
identified by the veteran would be futile.  

In addition, the Board notes that in January 2005 and again 
at his hearing in May 2005, the veteran indicated that he was 
being treated at the VA Outpatient Clinic in Winston-Salem, 
North Carolina.  The RO has already obtained treatment 
records through October 2003 from that facility that show the 
veteran had been treated for complaints of a back disability.  
At the hearing, in discussing whether any doctor had told him 
that his current back disability was related to his military 
service, the veteran indicated that any doctor that had told 
him that was now deceased.  Accordingly, in light of the 
foregoing, the Board concludes that remanding this case to 
the RO solely to obtain additional VA treatment records at 
this point would only result in unnecessary delay, and would 
not add anything of substance to the evidentiary record.  

The Board also notes that it is not required provide a 
medical examination or opinion under 38 C.F.R. § 3.159(c) 
(2004) to an individual attempting to reopen a finally 
decided claim.

The Board concludes that sufficient evidence to decide the 
claim has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.




ORDER

New and material evidence has not been received in order to 
reopen a claim of entitlement to service connection for back 
strain.  The appeal is denied.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


